Name: 2001/812/EC: Commission Decision of 21 November 2001 laying down the requirements for the approval of border inspection posts responsible for veterinary checks on products introduced into the Community from third countries (Text with EEA relevance) (notified under document number C(2001) 3687)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  tariff policy;  trade
 Date Published: 2001-11-23

 Avis juridique important|32001D08122001/812/EC: Commission Decision of 21 November 2001 laying down the requirements for the approval of border inspection posts responsible for veterinary checks on products introduced into the Community from third countries (Text with EEA relevance) (notified under document number C(2001) 3687) Official Journal L 306 , 23/11/2001 P. 0028 - 0033Commission Decisionof 21 November 2001laying down the requirements for the approval of border inspection posts responsible for veterinary checks on products introduced into the Community from third countries(notified under document number C(2001) 3687)(Text with EEA relevance)(2001/812/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Articles 6(2) and 33 thereof,Whereas:(1) Border inspection posts handling products must, to be approved and listed in the Official Journal, comply with the general conditions set down in the Annex II to Directive 97/78/EC.(2) In the light of experience gained from the inspections carried out by the Food and Veterinary Office, it is now appropriate to amend and update the detailed requirements for a border inspection post and any inspection centre within such a post. The present Decision sets out the facilities, equipment and procedures required, and repeals Commission Decision 92/525/EEC(2).(3) All premises to be used as border inspection posts should be both under the control of the official veterinarian, and accessible at any time that he needs access, including any rooms within buildings used as commercial undertakings.(4) To promote efficiency in such locations which are handling only limited categories of products, border inspection posts should be listed with regard to these categories only and the facilities provided may be then limited and suitable only for these product categories.(5) It is appropriate to provide for flexibility so that border inspection posts may be split into different inspection centres where products may actually be examined, without requiring a duplication of all office facilities and of certain documentation or equipment required but held elsewhere in the premises of the post.(6) However, some limitations to the above flexibility must be laid down to ensure that such inspection centres are actually operating under the control of the official veterinarian, and are not located at excessive distances from the designated central office, in which case the centres should be approved as independent border inspection posts.(7) A border inspection post and inspection centres within it therefore should provide the minimum requirements for facilities, equipment and operating conditions set down in this Decision.(8) All border inspection posts must be approved by the Commission and listed in the Official Journal.(9) For transparency all inspection centres used as part of any particular border inspection post should be listed along with the name of the post itself in the relevant Commission Decision published in the Official Journal.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. A border inspection post consists of facilities dedicated to veterinary checks, placed under the responsibility of the official veterinarian, or in the case of fishery products either the official veterinarian or the official agent referred to in Commission Decision 93/352/EEC(3), and localised in a manner so that the facilities constitute one complete working unit. In the case where a border inspection post is made up of more than one set of facilities but located on the same site, the geographical location of the group will qualify the border inspection post, which shall bear a single name.2. A border inspection post must include all the facilities specified in Article 4 of this decision, where products of animal origin from third countries can be presented for introduction into the Community, and undergo the necessary documentary, identity and physical checks.3. Where geography or size of the border location demands, or for the efficient management of border checks, a border inspection post may provide more than one facility or inspection centre, for conducting as necessary the checks on the categories of products for which the border inspection post is approved.Article 21. Without prejudice to Annex II to Directive 97/78/EC, all border inspection posts as referred to in Article 6 of that Directive must, in order to be approved and listed in the Official Journal and to maintain approval, provide the facilities, personnel, equipment, and operate the procedures in the posts, as specified in this Decision and in the Annex hereto.2. The premises being used as a border inspection post, or any inspection centre within it, must be under the effective control of the official veterinarian, or in the case of fishery products either the official veterinarian or the official agent referred to in Decision 93/352/EEC, and must be accessible for access at all times as necessary.Article 31. A Member State may propose that a border inspection post be officially listed after approval, for the inspection of all or certain categories of products only. In the latter case the Member State must show that the post has the necessary facilities, personnel and equipment to carry out the inspection of these products.2. In the Official Journal, border inspection posts will be listed showing them as a port, airport, road or rail location. The list shall specify the categories of products for which the post and, as appropriate, the inspection centre is approved, including details of any further restriction on the products which any particular border inspection post may inspect.3. Where a border inspection post is approved for only restricted categories of products, the facilities provided at the border inspection post may be limited as appropriate to those necessary for carrying out veterinary checks on these restricted categories of products only.4. However, by derogation to paragraph 3, in the case of deep frozen semen and embryos which may be transported at ambient temperatures in sealed, self contained temperature regulating containers, these may be inspected in border inspection posts listed for products not for human consumption that are at ambient temperatures only.5. Member States shall notify the Commission of any change in the infrastructure or operation of a border inspection post, or of an inspection centre within that post, that has any bearing on its listing. Additions to the categorisation of any border inspection post may be proposed by Member States, after the competent authority has checked that the facilities comply with this Decision, for approval and amendment to the listing by the Commission.Article 41. The facilities in approved border inspection posts must be constructed, equipped, maintained and operated in line with the requirements set down in the Annex to this Decision and in relevant Community legislation. For products that are not fully harmonised from a hygiene viewpoint, additional national hygiene requirements may be applied.2. The minimum infrastructure for any approved border inspection post must include the following elements within effective working distance of each other:(a) An office with communication equipment including a telephone, a fax, an Animo system terminal, a photocopier, all necessary documentation, and archiving capacity to store documents relating to the inspection of products;(b) Social rooms consisting of changing rooms, toilets, and hand washing facilities for the use of the personnel working in the border inspection post, which may be shared only with other personnel involved in official controls;(c) An area for unloading the means of transport of consignments which shall be enclosed or covered by a roof, except in the case of consignments of non containerised wool, loose bulk processed animal protein not fit for human consumption, loose manure or guano, or bulk liquid oils and fats, which are transported in boats, for which the roof requirement may not apply;For products under temperature control intended for human consumption the junction between the transport and unloading areas should be protected or sealed from the external environment, except in the case of fish where the derogation referred to in Article 2 of Decision 93/352/EEC and Chapter II point 2 of the Annex to Directive 91/493(4) shall apply;(d) An inspection room where the products are to be inspected and samples taken for further tests; the sampling area need not be separate from the inspection room;(e) Appropriate storage rooms or areas, to permit detained consignments to be held at chilled, frozen, or ambient temperatures at the same time, under the control of the official veterinarian pending the results of laboratory or other investigations.3. Border inspection posts approved to handle chilled, frozen and ambient categories of product, must be able to simultaneously store adequate volumes of product in each temperature category. Immediate access to an adequate volume of storage shall be available at all times as necessary for the official veterinarian.The use of commercial storage facilities close to the border inspection post and within the same port or customs area, is permitted under the control of the official veterinarian, and provided that the detained product is stored in a separate lockable room, chamber, or zone clearly fenced off from all other products.Storage in separate stand-alone containers permanently placed by the unloading area is permitted provided that the containers are linked to the unloading area in such a manner that the unloading process is under shelter from the weather. Additional storage for each product category in the means of transport in which a consignment was brought to the post is permitted exceptionally under the control of the official veterinarian for border inspection posts situated at road, rail or port locations.4. Products for human consumption and products not for human consumption should be handled in separate unloading areas, inspection rooms and storage facilities. By derogation from this requirement in the case of border inspection posts officially approved as restricted to packed products only, unloading areas may be common, provided then that during and after unloading, there is clear separation of products for human consumption and those not for human consumption, with a view to prevent cross contamination.5. By derogation from paragraph 4 above, border inspection posts having a throughput of less than 500 consignments per year may utilise the same facilities provided for unloading, inspection and storage for all products for which the post is approved, provided that a time separation of consignments is implemented, and that adequate cleansing and disinfection of the premises between arrivals of different consignments is undertaken as necessary.Article 51. Additional inspection centres in already approved border inspection posts, may be proposed by Member States after the competent authority has checked that they comply with this Decision, for listing in the Official Journal. The facilities at any centre should be appropriate to the volume and type of various products passing through the centre.2. When a border inspection post is split into different inspection centres, these shall:- be located within the same customs designated area or district as the border inspection post under which the centres are listed;- be located within a reasonable working distance from the designated central office of the border inspection post and be demonstrably under the control of the official veterinarian;- keep a specific record of the consignments examined at the centre.3. Inspection centres do not have to provide:- archiving facilities, an Animo system terminal, or a photocopier;- all veterinary checks legislation and documentation but only documents relevant and necessary for the veterinary checks carried out in the centre.Article 6In the circumstances referred to in Article 6.2 (b) of Directive 97/78/EC the reasonable time intervals for Member States to comply with the recommendations made pursuant to inspection reports, before the Commission withdraws the border inspection post from the list in full or in part, in the latter case with regard to the product categories and/or inspection centres concerned by the recommendations, will be as follows, taken from the date of receipt of the final report in the language of the Member State:- for deficiencies in respect of facilities (construction only) or staff numbers: six months; however, where new, replacement facilities are under construction the time limits for completion of action may be determined by agreement between the Member State and the Commission on a case by case basis.- for deficiencies in respect of all other matters: three months.In the event of potentially serious animal or public health risks, these time intervals may be shorter.Article 7Decision 92/525/EEC is hereby repealed, and in accordance with Article 33 of Directive 97/78/EC, the provisions of this Decision shall apply on the 20th day following that of its publication in the Official Journal of the European Communities.Article 8This Decision is addressed to the Member States.Done at Brussels, 21 November 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 331, 17.11.1992, p. 16.(3) OJ L 144, 16.6.1993, p. 25.(4) OJ L 268, 24.9.1991, p. 15.ANNEXAPPROVAL REQUIREMENTS FOR BORDER INSPECTION POSTSTo be approved and listed border inspection posts must be constructed to provide an adequate degree of hygiene, and avoid cross contamination.In rooms where products are to be unloaded, inspected or stored the border inspection post or inspection centre must have:- walls finished with smooth washable surfaces, which together with the floors should be easy to clean and disinfect, and with adequate drainage;- a clean and easily cleaned ceiling;- adequate natural and artificial lighting;- an adequate hot and cold water supply in all inspection rooms.1. Technical equipment(a) Border inspection posts and inspection centres must have as a minimum the items noted below available at all times:- equipment (or access to equipment) capable of weighing consignments subject to controls;- any equipment needed to open and examine consignments presented for examination;- cleansing and disinfection equipment adequately housed and appropriate to the needs of the post, or an effective and documented system of cleansing and disinfection by an external agent;- equipment to maintain the temperature at the appropriate level in controlled environment rooms.(b) In inspection rooms there must be available as a minimum:- a table to work on with smooth washable surfaces easy to clean and disinfect;- sampling equipment - saw, knife, tin opener, a means of sampling consignments and sample containers;- sealing tape and numbered seals or labels, clearly marked to ensure traceability;- a thermometer to measure surface and also core temperature, weighing scales, and for fresh products, a pH meter;- thawing equipment or micro wave oven;- facilities for the temporary storage of samples under temperature control, pending their despatch to the laboratory. Suitable containers for transport of these samples should also be available.(c) Border inspection posts and inspection centres with restricted listing must have:- those articles listed in (a) and (b) above as appropriate for the products to be handled in the post.2. Staffing1. Border inspection posts shall operate under the responsibility of an official veterinarian, or in the case of fishery products either the official veterinarian or the official agent referred to in Decision 93/352/EEC, who must be present at the border inspection post and the inspection centres during checks on products. The post shall carry sufficient staff to carry out all the controls required at the border inspection post;2. The official veterinarian may be assisted by specially trained assistants acting under his authority in:(a) checking documents;(b) carrying out identity checks and physical examinations, taking samples and carrying out general analysis;(c) administrative duties and procedures.The official veterinarian shall be responsible for the final decision.For the staff of the border inspection post a record of the training received in respect of veterinary checks shall be kept.3. DocumentationThe border inspection post shall keep the following information.Pending the implementation of the Shift system, the official veterinarian responsible for checks in the border inspection post must have at his disposal in the designated central office at least:1. an up-to-date list of the third countries or parts of third countries authorised to send products to the Community or, where applicable, to certain Member States;2. copies of the various Decisions of the Community or Member States specifying a specimen health or public/animal health certificate or any other document which must accompany products from third countries despatched to the Community or, where applicable, to certain Member States;3. an up-to-date list of establishments in third countries authorised to despatch products to the Community; or of national authorised establishments in the case of non harmonised products;4. copies of any safeguard Decisions prohibiting or restricting imports of products to the Community;5. an up-to-date list of approved border inspection posts giving all available details of these posts;6. a current list of the free zones, free warehouses, and customs warehouses approved under Article 12.4, and of operators authorised under Article 13 of Directive 97/78/EC, in all Member States;7. an up-to-date list of establishments approved for the receipt of channelled products for that Member State, in accordance with Article 8(6) in the Directive 97/78/EC;8. up-to-date relevant EC legislation relating to products and procedures covered by veterinary checks.4. RecordsThe following records must also be kept:1. up-to-date information on consignments of products for which import or entry into the Community has been refused and which have been re-despatched; each Member State shall communicate to the other Member States and the Commission all information concerning the re-despatched consignments; this information shall be communicated to each border inspection post by the central competent authority;2. a register according to Commission Decision 97/394/EC of 6 June 1997 "establishing the minimum data required for the data base on animals and animal products brought into the Community"(1);3. a register of all consignments either re-despatched according to Commission Decision 97/152/EC(2), or destroyed, or authorised by the official veterinarian at the border inspection post for use other than for human consumption; this register shall record all instances where there is a deadline for action or response by the official veterinarian in the case of goods rejected, sent in transit or channelled, and where follow up action is required;4. a register of all samples taken at the border inspection post for purposes of laboratory tests, together with details of the laboratory test requested and the results (favourable and unfavourable) of such tests;5. the register required under Commission Decision 94/360/EC "on the reduced frequency of physical checks of consignments of certain products to be implemented from third countries, under Directive 90/675/EEC"(3), if necessary in computerised format.5. Procedures1. The competent authority shall endeavour to ensure that there is close cooperation between the various services involved in the inspection of third country products.2. All physical inspections and identity checks, except for seal checks, must take place at an inspection facility. All such checks shall be conducted in such a manner as to avoid the possibility of cross contamination, and where necessary shall take into account the controlled temperature conditions under which the products are transported. Where unpacked products for human consumption are involved, all checks must be carried out under shelter from the weather and provision shall be made for the hygienic handling and protection of such products during unloading and loading.3. The official veterinarian must have at least an adequate knowledge of the arrangements for the disposal of waste products of animal origin unloaded from transports in the area under his jurisdiction. Where disposal arrangements are further under his responsibility, records of checks made and anomalies found must be kept. Where disposal is under the responsibility of another competent authority, the official veterinarian shall liaise closely with this body, and have available all necessary relevant information.4. The official veterinarian must have an adequate knowledge of any free zones, free warehouses, customs warehouses or ship suppliers within, or closely associated with, the border post area. Regular checks must be made at the warehouses or suppliers concerned and a record to demonstrate this must be kept in the office of the border inspection post.(1) OJ L 164, 21.6.1997, p. 42.(2) OJ L 59, 28.2.1997, p. 50.(3) OJ L 158, 25.6.1994, p. 41.